In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1871V
                                         UNPUBLISHED


    DIANNA KRUEGER,                                           Chief Special Master Corcoran

                         Petitioner,                          Filed: December 12, 2019
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Influenza (Flu) Vaccine;
                                                              Shoulder Injury Related to Vaccine
                        Respondent.                           Administration (SIRVA)


John Robert Howie, Howie Law, PC, Dallas, TX, for petitioner.

Kyle Edward Pozza, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On December 6, 2018, Dianna Krueger filed a petition for compensation under
the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that she sustained a SIRVA after receiving an
influenza vaccination on November 22, 2017. Petition at 1. Petitioner further alleges
that she received the vaccination in the United States, that she suffered the residual
effects of her SIRVA for more than six months, and that neither she nor any other party
has filed a civil action or received compensation for her SIRVA. Id. at 1, 9. The case
was assigned to the Special Processing Unit of the Office of Special Masters.



1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the
E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
        On December 11, 2019, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report (ECF No. 23) at 1. Specifically, Respondent found that based on the
petition and the medical records, Petitioner “has satisfied the criteria set forth in the
Vaccine Injury Table (Table) and the Qualifications and Aids to Interpretation (QAI);
petitioner had no history of pain, inflammation or dysfunction in her right shoulder; her
pain and reduced range of motion occurred within 48 hours of receipt of an
intramuscular vaccination; her symptoms were limited to the shoulder in which the
vaccine was administered; and no other condition or abnormality was identified to
explain her symptoms.” Id. at 4 (citing 42 C.F.R. § 100.3(a), (c)(10). Respondent
further agreed that the scope of damages to be awarded is limited to Petitioner’s SIRVA
and its related sequela only. Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2